 1 MARK J. REICHEL, State Bar #155034
   Attorney at Law
 2 455 Capitol Mall, Ste. 802
   Sacramento, CA 95814
 3 Telephone (916) 548-7398

 4   Attorney for MOSAB AL HARASEES
 5

 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-0019 TLN
10
                                    Plaintiff,      STUPULATION CONTINUING STATUS
11                                                  CONFERENCE; ORDER
                              v.
12                                                  DATE: May 9, 2019
     MOSAB AL HARASEES                              TIME: 9:30 a.m.
13                                  Defendants.     HON TROY L. NUNLEY
14

15                 STIPULATION TO CONTINUE STATUS CONFERENCE
16
             The parties agree and stipulate that the status conference in this matter will be
17

18   continued to the date of May 9, 2019, at 9:30 a.m.. Defense counsel continues to review
19
     discovery, request additional documents via discovery from the government, interview
20
     witnesses, conduct legal research, and prepare the matter for further proceedings in the
21

22   case.
23

24           Counsel for defendant believes that failure to grant the above-requested

25   continuance would deny them the reasonable time necessary for effective preparation,
26
     taking into account the exercise of due diligence. The government does not object to the
27

28   continuance. Based on the above-stated agreements, the parties further agree that the ends

                                                    1
 1   of justice served by continuing the case as requested outweigh the interest of the public
 2
     and the defendant in a trial within the original date prescribed by the Speedy Trial Act.
 3

 4
           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
 5
     et seq., within which trial must commence, the parties agree that the time period of April
 6

 7   10, 2019 to May 9, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§
 8
     3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
 9
     the Court at defendant’s request on the basis of the Court’s finding that the ends of justice
10

11   served by taking such action outweigh the best interest of the public and the defendant in
12
     a speedy trial.
13

14         The undersigned parties below agree and consent to this stipulation.
15

16   Dated: April 9, 2019
17                                                 By:    MARK J. REICHEL
18
                                                   Attorney for Defendant Al HARASEES
19
                                                   McGREGOR SCOTT
20
                                                   United States Attorney
21
                                                   Heiko Coppola
22
                                                   _______________________
23                                                 HEIKO COPPOLA
                                                   Assistant U.S. Attorney
24

25

26

27

28

                                                   2
 1                             ORDER
 2

 3
           IT IS SO ORDERED.

 4
     Dated: April 9, 2019
 5                                     Troy L. Nunley
 6                                     United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 3
